Case 3:21-cv-15333-ZNQ-TJB Document 25 Filed 09/22/21 Page 1 of 2 PageID: 361




FAEGRE DRINKER BIDDLE & REATH, LLP
Jeffrey S. Jacobson
Andrew B. Joseph
Kristen N. Roshto
600 Campus Drive
Florham Park, New Jersey 07932
(973) 549-7000
(973) 360-9831 (fax)
Jeffrey.Jacobson@faegredrinker.com
Andrew.Joseph@faegredrinker.com
Kristen.Roshto@faegredrinker.com
Attorneys for Rutgers, The State University of New Jersey, et al.

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



  CHILDREN’S HEALTH DEFENSE,                       Civil Action No. 3:21-cv-15333-ZNQ-TJB
  INC., PETER CORDI, RAELYNNE
  MILLER, KAYLA MATEO, ADRIANA                                      Civil Action
  PINTO, JAKE BOTHE, AND DOES 1-
  13,                                                    (Document Filed Electronically)

 Plaintiffs,
                                                  NOTICE OF MOTION IN SUPPORT OF
 v.                                               DEFENDANTS’ REQUEST THAT THE
                                                   COURT CONSIDER ITS SUR-REPLY

  RUTGERS, THE STATE UNIVERSITY
  OF NEW JERSEY, BOARD OF
  GOVERNORS, RUTGERS SCHOOL OF
  BIOMEDICAL AND HEALTH
  SCIENCES, CHANCELLOR BRIAN L.
  STROM, PRESIDENT JONATHAN
  HOLLOWAY, in their official capacities,

 Defendants.



        PLEASE TAKE NOTICE that Defendants Rutgers, the State University of

New Jersey, Board of Governors, Rutgers School of Biomedical and Health

Sciences, Chancellor Brian L. Strom, and President Jonathan Holloway
Case 3:21-cv-15333-ZNQ-TJB Document 25 Filed 09/22/21 Page 2 of 2 PageID: 362




(“Defendants”) shall move before the Honorable Zahid N. Quraishi, U.S.D.J. for an

order stating that the Court will consider the enclosed brief sur-reply in further

support of Defendants’ opposition to Plaintiff’s Motion for Injunctive Relief.

      PLEASE TAKE FURTHER NOTICE that, in support of this Motion,

Defendants will rely on the accompanying memorandum and all filings, records, and

proceedings herein.

      PLEASE TAKE FURTHER NOTICE that a proposed form of Order is

submitted herewith.



Dated: September 22, 2021       Respectfully submitted,

                                 /s/ Jeffrey S. Jacobson
                                Jeffrey S. Jacobson
                                Andrew B. Joseph
                                Kristen N. Roshto
                                FAEGRE DRINKER BIDDLE & REATH, LLP
                                600 Campus Drive
                                Florham Park, New Jersey 07932
                                (973) 549-7000
                                (973) 360-9831 (fax)
                                Jeffrey.Jacobson@faegredrinker.com
                                Andrew.Joseph@faegredrinker.com
                                Kristen.Roshto@faegredrinker.com




                                         2
